Filed 11/6/14 P. v. Bozeman CA4/1
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                         D065353

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD132807)

STEVE BOZEMAN,

         Defendant and Appellant.

         APPEAL from an order of the Superior Court of San Diego County, David J.

Danielsen, Judge. Affirmed.

         Leslie A. Rose, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala Harris, Attorney General, for Plaintiff and Respondent.

         In 1998, a jury convicted Steve Bozeman of possession of a controlled substance

(Health & Saf. Code, § 11350 subd. (a)), resisting arrest (Pen. Code,1 § 148, subd. (a))

and destruction of evidence. (§ 135.) The court found true allegations he had suffered




1        All further statutory references are to the Penal Code.
two prison priors and five strike priors under the "Three Strikes" Law. The court

sentenced him to an indeterminate term of 25 years to life.

       In January 2014, the trial court denied Bozeman's petition for resentencing under

section 1170.126, ruling he was ineligible for resentencing because he "has a number of

sex crimes convictions, including one in the state of Ohio as an adult."

                                       DISCUSSION

       There are no relevant facts to discuss in this appeal. Appellate counsel presents no

argument for reversal of the trial court's order, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 (Wende) and Anders v.

California (1967) 386 U.S. 738 (Anders), raising the possible but not arguable appellate

issue of whether the court erred in determining that Bozeman did not qualify for recall of

his sentence under section 1170.126. Counsel concedes Bozeman "does have prior

convictions for offenses listed in the exclusionary clause of section 1170.126, subdivision

(e)(3)." We offered Bozeman the opportunity to file his own brief on appeal and he has

done so.

       We have reviewed the entire record in accordance with Wende, supra, 25
Cal. 3d 436 and Anders, supra, 386 U.S. 738, and have not found any arguable appellate

issue. Competent counsel has represented Bozeman on this appeal.




                                              2
                                    DISPOSITION

      The order denying Bozeman's petition to recall his sentence is affirmed.




                                                                         O'ROURKE, J.

WE CONCUR:


HALLER, Acting P. J.


McINTYRE, J.




                                           3